DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 4/22/22, with respect to claim 9 have been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant’s arguments, see page 8, filed 4/22/22, with respect to claim 4 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 

Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument for claim 1, on page 9, that Hayashi does not disclose that setting information for a “form” (i.e. workflow) is stored in association with a user, examiner finds the argument moot.  The rejection of claim 12 (with limitations similar to the current claim 1) in the previous office action was a combination of Hayashi and Nakaya, therefore the argument is spurious and a rejection using the previous combination of references remains.  Examiner notes for applicant's argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claims 1, 13 and 14 are objected to because of the following informalities: The word “have” in the 13th, 11th, and 12th lines, respectively, should be “has”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1-3, 6-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0289160 by Hayashi et al., and further in view of U.S. patent application publication 2018/0314474 by Nakaya.
2)	Regarding claim 1, Hayashi teaches a server (figure 4, item 10; a web service providing apparatus) that can access a cloud service (paragraphs 82; multiple cloud services are disclosed), the server comprising: a memory storing instructions (figure 2, items 14, 15 and 18; various memories); and at least one processor (figure 2, item 16; a CPU) executing the instructions causing the server to: provide a setting screen for making a first setting for first scanned image data, to a client apparatus (figure 8; paragraph 181; UI for registering a workflow [figure 9, item G120], for example, is transmitted to client PC 30); transmit the first scanned image data to a cloud service in accordance with the first setting that has been received from a user of the client apparatus on the setting screen (figure 16; transmission of scan data can be selected with settings shown in figure 17); and store the first setting that has been received from the user on the setting screen, in association with a form of the first scanned image data (figure 21; paragraph 327; settings can be marked for being a default [i.e. stored] or being changeable for each created workflow, each created flow [paragraph 441] being a particular “form” [i.e. a “workflow” or “flow”] of image data), wherein, in a case where a setting screen for making a second setting for new scanned image data is to be provided, the setting screen for making the second setting for the new scanned image data is provided, in a state where a setting, among the stored settings, that is stored in association with the stored form similar to a form of the new scanned image data, is reflected (figure 16; transmission application with the same flow, and therefore some of the same settings, as a previous scan to transmission job can be selected).
	Hayashi does not specifically teach storing the first setting that has been received from the user on the setting screen, in association with information regarding the user, and the setting screen for making the second setting for the new scanned image data is provided, in a state where a setting, among the stored settings, that is stored in association with information regarding the same user as a user who makes the second setting for new scanned image data, is reflected (Hayashi discloses that particular workflow settings can be reflected but not specifically on a per user basis).
	Nakaya teaches storing the first setting that has been received from the user on the setting screen, in association with information regarding the user, and the setting screen for making the second setting for the new scanned image data is provided, in a state where a setting, among the stored settings, that is stored in association with information regarding the same user as a user who makes the second setting for new scanned image data, is reflected (paragraph 32; stored previous settings can be organized and displayed according to the specific user making the selections).
	Hayashi and Nakaya are combinable because they are both from the network image service field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hayashi with Nakaya to add previous user-specific settings.  The motivation for doing so would have been so that a user can refer to past operation histories when making setting selections (paragraph 9).  Therefore it would have been obvious to combine Hayashi with Nakaya to obtain the invention of claim 1.
3)	Regarding claim 2, Hayashi teaches the server according to claim 1, wherein the stored settings include a setting regarding at least any of a transmission destination of image data, a region in image data to be set for a file name, and a storage file format of image data (paragraph 175; transmission destination can be a parameter and therefore can be stored as parameter group in a flow selection [paragraph 441]).
4)	Regarding claim 3, Hayashi teaches the server according to claim 1, wherein the server can communicate with an image forming apparatus, and the image data is image data generated by reading a form using the image forming apparatus (paragraph 255; image data can be generated from a scanner at an MFP).
5)	Regarding claim 6, Nakaya (as combined with Hayashi in the rejection of claim 1 above) teaches the server according to claim 1, wherein, in a case where a setting is not stored in association with a form similar to a form of the new scanned image data, the setting screen is provided in a state in which a part of settings regarding image data that have been received from the user last time is reflected in the provided setting screen (paragraph 39; figure 3B; most recent settings of a particular user can be displayed and selected for use in a current image transmission operation).
6)	Regarding claim 7, Nakaya (as combined with Hayashi in the rejection of claim 6 above) teaches the server according to claim 6, wherein the part of settings corresponds to settings regarding a transmission destination of image data and a storage file format of image data (figures 4B and 4C; destination and file format are disclosed as settings that can be obtained from a previous job).
7)	Regarding claim 8, Hayashi teaches the server according to claim 1, wherein a setting screen provided in a state where the stored setting is reflected is an operation screen in a state where a setting value is set (figure 21; paragraph 327; particular setting items can be set with a value as shown).
8)	Regarding claim 9, Nakaya (as combined with Hayashi in the rejection of claim 6 above) teaches the server according to claim 1, wherein the instructions cause the server to authenticate a user of the client apparatus, and wherein an operation screen corresponding the authenticated user is provided, in the provided setting screen (paragraph 32; user can be authenticated and a personal use history screen can be obtained).
9)	Regarding claim 10, Nakaya (as combined with Hayashi in the rejection of claim 6 above) teaches the server according to claim 9, wherein the setting screen is provided in a state where the stored setting corresponding to the authenticated user is reflected in- 40 -10211219US01 the setting screen, in the provided setting screen (paragraph 32; figure 4B; individual user history settings can be reflected).
10)	Regarding claim 11, Hayashi teaches the Web server according to claim 1, wherein, in the provided setting screen, in a case where the Web server does not store a setting regarding image data of a same type as new transmission target image data, a setting screen in a state where a display indicating that the setting is not stored is performed is provided (figure 16, item S1606; paragraphs 246 and 247; registered applications and workflows are displayed, an application that is not displayed/registered indicates that the particular settings are not stored).
11)	Claims 13 and 14 are taught in the same manner as described in the rejection of claim 1 above.

12)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0289160 by Hayashi et al., and further in view of U.S. patent application publication 2018/0314474 by Nakaya as applied to claim 1 above, and further in view of U.S. patent application publication 2017/0237868 by Sato.
	Hayashi does not specifically teach the Web server according to claim 1, wherein a type of the image data is determined based on at least arrangement of a character region in the image data.
	Sato teaches the Web server according to claim 1, wherein a type of the image data is determined based on at least arrangement of a character region in the image data (paragraph 34; document can be classified according to particular identified keywords).
	Hayashi and Sato are combinable because they are both from the network image service field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Hayashi with Sato to add image classification based on keywords.  The motivation for doing so would have been for “mapping classification types to destinations (paragraph 34).  Therefore it would have been obvious to combine Hayashi with Sato to obtain the invention of claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672